DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


              Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to data analysis without significantly more. The claims 1 and 11 recite steps of dividing data into block of data (i.e., a data evaluation/analysis step), transforming variables of the block data into a code (i.e., a data evaluation/analysis step), determining whether to perform a combination of the block data according to data integrity (i.e., a data evaluation/analysis and judgement steps), generating a log template comprising the combination of the block data, where the block data corresponds to an event (i.e., a post solutional activity of outputting data), corresponding to the mental processes category of abstract ideas. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (i.e., recitation of device, memory, processor) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because limitation “ generating a log template comprising the combination of the block data, where the block data corresponds to an event” corresponds to well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05 including a post solutional activity of outputting data, as well as as identified by cited reference Yoon (IDS).
        The dependent claims 2-10 and 12-20 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Claim Objections
Claims 2, 3 and 12 are objected to because of the following informalities:  “wherein the original log data comprising a plurality of …”, “wherein when the processor is performs the combination process, the processor is further configured perform…” and “wherein the original log data comprising of a…” as respectively recited in the claims should be “wherein the original log data comprises a plurality of …”, “wherein when the processor to perform…” and “wherein the original log data comprises a…”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. In particular, claims 1 and 11 recite the limitations "to perform a combination process for the continuous block" and claim 1 additionally recites “the log template comprising the combinational log data”. Claim 5 also recites “wherein the second rule is a semantic analysis”. There is insufficient antecedent basis for “the continuous block”, “the combinational log data” and “the second rule” in the claims. The above language in claims 1 and 11 are interpreted as “a continuous block”, “the combinational block data” and claim 5 is interpreted as dependent from claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.        Claims 1, 2, 6-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al US PGPUB 2018/0101423 A1 (“Yoon” – IDS)    
         Per Claim 1, Yoon discloses a log processing device, comprising: 
            a memory, being configured to store an original log data (These vast amounts of data are frequently then stored into collected locations, such as log files/records…, para. [0060]; para. 0077]; para. [0211]); and 
           a processor, being electrically connected to the memory, and configured to perform operations comprising: dividing the original log data into a plurality of block data according to a first rule (para. [0011]; The initial or preliminary processing may include (for example) parsing each log message into multiple components…., para. [0087]; para. [0092]; para. [0213]-[0214]); 
          transforming a numeric variable of each of the block data into a representative code according to a data attribute of each of the block data (para. [0026]; a value for each of the multiple components can be extracted from the log message…, para. [0088]; para. [0107]; para. [0113]; para. [0128]); 
         determining whether to perform a combination process for the continuous block data to generate a plurality of combinational block data according to a data integrity of each of the block data (An initial cluster assignment may be performed by applying a hash function to one or more non-variable components of the message… clustering may be further refined (e.g., by determining whether to merge clusters based on similarity values)…, Abstract; para. [0008]-[0009]; Specifically, multiple initial clusters to which log messages were assigned during an intake process (e.g., at 304) can be assessed to determine whether some of the initial clusters are to be merged together …, para. [0093]; para. [0132]); and 
         generating a log template corresponding to the original log data, the log template comprising the combinational log data (An initial cluster assignment may be performed by applying a hash function to one or more non-variable components of the message… clustering may be further refined (e.g., by determining whether to merge clusters based on similarity values)…, Abstract; para. [0132])
         wherein each of the combinational block data corresponds to an event (para. [0032]; para. [0039]).
            Per Claim 2, Yoon discloses the log processing device of claim 1, 
              Yoon discloses wherein the original log data comprising a plurality of strings, the processor is configured to take a blank between each of the strings as the first rule to divide the original log data into the combinational block data (para. [0011]). 
         Per Claim 6, Yoon discloses the log processing device of claim 1, 
             Yoon discloses wherein the memory is further configured to store a log database, the log database stores a plurality of recorded log templates, and the processor is further configured to perform operation comprising: comparing the log template with the recorded log templates after generating the log template and storing the log template to the log database (para. [0042]; para. [0076]). 
          Per Claim 7, Yoon discloses the log processing device of claim 6, 
             wherein the processor is further configured to perform operations comprising: performing a numbering process on the recorded log templates to make each of the recorded log templates correspond to a log code (para. [0076]-[0077]; para. [0096]); 
            receiving a query request message from an electronic device (fig. 4); and 
            when the query request message comprising a code of the log codes, retrieving the recorded log template corresponding to the code of the log codes from the log database according to the code, and transmitting the recorded log template corresponding to the code to the electronic device (fig. 4; para. [0133]). 
            Per Claim 8, Yoon discloses the log processing device of claim 6, wherein the memory is further configured to store an event database, the event database stores a plurality of recoded events (para. [0039]), and
             the processor is further configured to perform operation comprising: comparing each of the events with the recorded events after generating the events and storing the events and the combinational block data which corresponds to each of the events to the event database (para. [0039]). 
          Per Claim 9, Yoon discloses the log processing device of claim 8, wherein the processor is further configured to perform operation comprising: performing a numbering process on the recorded log templates to make each of the recorded log templates correspond to a log code (para. [0076]-[0077]; para. [0096]);
           performing the numbering process on the recorded events to make each of the recorded events correspond to an event code (para. [0154]); 
          receiving a query request message from an electronic device (fig. 4); and 
          when the query request message comprising a code of the event codes, retrieving the recorded event corresponding to the code of the event codes from the event database according to the code, retrieving the recorded log template including the recorded event which corresponds to the code from the log database, and transmitting the recorded event corresponding to the code and the recorded log template including the recorded event which corresponding to the code to the electronic device (fig. 4; para. [0133]; para. [0154]). 
           Per Claim 10, Yoon discloses the log processing device of claim 8, 
              Yoon discloses wherein the memory is further configured to store a variable database, and the processor is further configured to perform operation comprising: determining whether a preset data attribute is included in the combinational block data (para. [0093]-[0096]; para. [0133]); and 
             storing at least one of the events corresponding to the preset data attribute to the variable database according to the preset data attribute (para. [0093]-[0096]; para. [0133]). 
      Per Claim 11, Yoon discloses a log processing method for a log processing device, 
             the log processing device comprising a memory and a processor, the memory being configured to store an original log data (These vast amounts of data are frequently then stored into collected locations, such as log files/records…, para. [0060]; para. 0077]; para. [0211]),
              the log processing method being executed by the processor and comprising: dividing the original log data into a plurality of block data according to a first rule (para. [0011]; The initial or preliminary processing may include (for example) parsing each log message into multiple components…., para. [0087]; para. [0092]; para. [0213]-[0214]);
             transforming a numeric variable of each of the block data into a representative code according to a data attribute of each of the block data (para. [0026]; a value for each of the multiple components can be extracted from the log message…, para. [0088]; para. [0107]; para. [0113]; para. [0128]);  
           determining whether to perform a combination process for the continuous block data to generate a plurality of combinational block data according to a data integrity of each of the block data (An initial cluster assignment may be performed by applying a hash function to one or more non-variable components of the message… clustering may be further refined (e.g., by determining whether to merge clusters based on similarity values)…, Abstract; para. [0008]-[0009]; Specifically, multiple initial clusters to which log messages were assigned during an intake process (e.g., at 304) can be assessed to determine whether some of the initial clusters are to be merged together …, para. [0093]; para. [0132]); and 
          generating a log template corresponding to the original log data, the log template comprising the combinational block data (An initial cluster assignment may be performed by applying a hash function to one or more non-variable components of the message… clustering may be further refined (e.g., by determining whether to merge clusters based on similarity values)…, Abstract; para. [0132]);
          wherein each of the combinational block data corresponds to an event (para. [0032]; para. [0039]).
         Per Claim 12, Yoon discloses the log processing method of claim 11, wherein the original log data comprising of a plurality of strings, the processor is configured to take a blank between each of the strings as the first rule to divide the original log data into the combinational block data (para. [0011]).
          Per Claim 16, Yoon discloses the log processing method of claim 11, wherein the memory is further configured to store a log database, the log database stores a plurality of recorded log templates, and the log processing method further comprises: comparing the log template with the recorded log templates after generating the log template and storing the log template to the log database (para. [0042]; para. [0076]).  
           Per Claim 17, Yoon discloses the log processing method of claim 16, further comprising: performing a numbering process on the recorded log templates to make each of the recorded log templates correspond to a log code (para. [0076]-[0077]; para. [0096]);
               receiving a query request message from an electronic device (fig. 4); and 
              when the query request message comprising a code of the log codes, retrieving the recorded log template corresponding to the code of the log codes from the log database according to the code, and transmitting the recorded log template corresponding to the code to the electronic device (fig. 4; para. [0133]).
          Per Claim 18, Yoon discloses the log processing method of claim 16, wherein the memory is further configured to store an event database, the event database stores a plurality of recoded events (para. [0039]), and 
               the log processing method further comprises: comparing each of the events with the recorded events after generating the events and storing the events and the combinational block data which corresponds to each of the events to the event database (para. [0039]).
           Per Claim 19, Yoon discloses the log processing method of claim 18, further comprising: performing a numbering process on the recorded log templates to make each of the recorded log templates correspond to a log code (para. [0076]-[0077]; para. [0096]);
              performing the numbering process on the recorded events to make each of the recorded events correspond to an event code (para. [0154]);
             receiving a query request message from an electronic device (fig. 4); and 
             when the query request message comprising a code of the event codes, retrieving the recorded event corresponding to the code of the event codes from the event database according to the code, retrieving the recorded log template including the recorded event which corresponds to the code from the log database, and transmitting the recorded event corresponding to the code and the recorded log template including the recorded event which corresponding to the code to the electronic device (fig. 4; para. [0133]; para. [0154]).  
            Per Claim 20, Yoon discloses the log processing method of claim 19, wherein the memory is further configured to store a variable database, and the log processing method further comprises: determining whether a preset data attribute is included in the combinational block data (para. [0093]-[0096]; para. [0133]); and 
           storing at least one of the events corresponding to the preset data attribute to the variable database according to the preset data attribute (para. [0093]-[0096]; para. [0133]).

Allowable Subject Matter
Claims 3-5 (claim 5 interpreted as dependent from claim 3) and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Sundararama (PTO 892 form) describing integrity data types 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658